Citation Nr: 0920123	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  03-21 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung condition, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and N. R., observer


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to 
January 1968, with service in Vietnam from November 1965 to 
November 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Waco, Texas 
Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in November 2005.  A 
transcript of that hearing has been associated with the 
claims file.

In a February 2006 decision, the Board denied the Veteran's 
claim.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
November 2007 Memorandum Decision, the Court vacated the 
prior Board decision and remanded the case for further 
proceedings.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
service connection for a lung condition, to include as due to 
exposure to herbicides.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his lung 
condition is related to his active service.  In a November 
2005 hearing before the Board, the Veteran testified that his 
lung condition began following service and that his current 
symptoms of coughing up blood and phlegm began during his 
active duty and have continued since then.  He also stated 
that he handled Agent Orange containers in service.  The 
Veteran testified that a physician he saw in Germany, upon 
returning from Vietnam, stated that he did not know whether 
the Veteran's condition was related to chemical exposure or 
not.  He also reported initially being treated by a family 
physician following active service in 1968.  The Veteran 
testified that current x-rays demonstrated an abnormality, 
although no diagnosis was made.  His current symptoms 
included shortness of breath and coughing up blood and 
phlegm.  

Service treatment reports reflect that the Veteran was 
treated for an upper respiratory infection in December 1965 
and was diagnosed with bronchitis in February 1967, at which 
time his symptoms included a cough and yellow sputum.  The 
separation examination did not reflect any findings of a lung 
condition and an accompanying chest x-ray was also absent of 
any lung abnormalities.

A November 1984 Agent Orange examination did not reflect any 
diagnosed conditions which were due to Agent Orange exposure. 

A February 1998 chest x-ray, taken pursuant to a VA 
examination, revealed that the Veteran's lungs were clear.

Private medical reports from May 2002 to January 2007 reflect 
that the Veteran was diagnosed with several lung conditions 
including: apnea; nonspecific abnormal findings on 
radiological and other examination of the lung field; 
hemoptysis (expectoration of blood or blood stained sputum); 
primary p and secondary q type opacities in the upper, mid 
and lower lung fields with profusion of 1/0; persistent 
abnormalities in the lungs; increased density/consolidation 
in the right middle lobe, possibly due to atelectasis with 
questionable obstruction of the accompanying bronchus; 
pulmonary hyperinflation; right middle lobe pneumonia; 
persisting infiltrate in the right middle lobe; opacification 
of right middle lobe with volume loss suspected as post-
pneumonia fibrosis; and axillary/reactive lymphadenopathy 
which may be related to a lung condition.  

In considering the service treatment records indicating 
treatment for bronchitis and an upper respiratory infection 
in service, the post-service medical evidence of current 
treatment for variously diagnosed lung conditions and the 
Veteran's lay statements of a continuity of symptoms since 
active service, a VA examination is necessary to obtain an 
opinion as to whether the Veteran's current lung condition is 
related to or aggravated by his military service.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA respiratory examination by an 
appropriate specialist to determine the 
current nature and etiology of his lung 
condition.  The claims folder must be made 
available to and reviewed by the examiner 
in connection with the examination, to 
include a review of the service treatment 
records, any current diagnoses of lung 
conditions and a copy of this remand.  All 
tests deemed necessary should be 
conducted.  The examiner should provide a 
diagnosis for the disabilities found.  The 
examiner should also express an opinion as 
to whether it is more likely, less likely, 
or at least as likely as not that any 
currently diagnosed lung condition is 
related to the Veteran's active military 
service to include exposure to  
herbicides.  A complete rationale for any 
opinions should be provided.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claim for service connection should be 
adjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
